At the outset, it gives me pleasure to sincerely congratulate you, Mr. President, on your assumption of the presidency of the General Assembly at its seventy-fourth session. I also express my appreciation to Ms. Maria Fernanda Espinoza Garces, President of the General Assembly at its previous session.
Our gathering this year comes at a time when the magnitude of the challenges facing our world is increasing. It is therefore imperative that we all engage in an in-depth discussion on the prospects for advancing our work under the umbrella of the United Nations, while upholding the noble values upon which the Organization was founded. That can be achieved by reaffirming our commitment to an effective and just international order that is based on dialogue, cooperation, promoting a culture of peace and mutual respect.
As a founding member of the United Nations and of a number of regional organizations, including the African Union, which we are honoured to chair this year, and of the League of Arab States, Egypt has always possessed its own unique vision and contribution towards addressing the greatest challenges of our world. Allow me here, from this important rostrum, to present Egypt’s visions and contributions in that regard.
Respecting the principle of national ownership of solutions is crucial to ensuring the effectiveness of the international multilateral system. Egypt has a pioneer national experience in that regard. In recent years, it has embarked on an ambitious plan to comprehensively advance its society, including by resolutely combating terrorism and launching the most ambitious economic reform programme in its modern history. That has been undertaken in accordance with national plans and priorities, which have been embraced by the Egyptian people, who have graciously shouldered their burden of successfully implementing the first phase in a manner that exceeded all expectations.
Regionally, as the current Chair of the African Union, we have worked alongside our brothers to consolidate the principle of African solutions to African problems. That seeks to develop a comprehensive approach that lays the foundations for development through a continent-wide vision based on our common history, unity of destiny and confidence in our ability to achieve progress towards integration and uphold the interests of our peoples. To that end, a new mechanism has been launched in Cairo, which will focus on post-conflict reconstruction, namely, the African Union Centre for Post-Conflict Reconstruction and Development.
Undoubtedly, all Member States are well aware of the many recent successes in implementing the principle of national ownership, supported by an active African role, which resulted in achieving a peace agreement in the Central African Republic as well as developing a common vision among the various parties in the Sudan to manage the transition phase in that country. In that connection, I would like to call for the removal of the Sudan’s name from the list of States that sponsor terrorism, in order to acknowledge the positive transformation of that brotherly country, which would enable it to confront the economic challenges it faces by interacting with international economic organizations in order to fulfil its people’s ambitions and ensure that it returns to its rightful place within the international community.
On the principle of national ownership, African countries are fully cognizant of the importance of formulating genuine and effective partnerships to address the political and economic challenges they face and gain access to knowledge and technology, develop African human resources and mobilize the necessary financing and political support — all essential to achieving the African Union’s Agenda 2063.
I therefore call upon international, continental and regional financing institutions to assume their role in financing development in Africa on the most favourable terms. Indeed, Africa is a continent of promising opportunities. It could become the new engine of growth for the entire global economy, especially after the implementation of the African Continental Free Trade Area, the strengthening of regional integration arrangements and the development of an ambitious strategy for infrastructure.
I would like, in that connection, to refer to Egypt’s convening of the first Aswan Forum for Sustainable Peace and Development, to be held in December in Aswan, which will serve as a platform for dialogue among international and regional actors, including political leaders, financial institutions, civil society and the private sector, that aims to implement international and regional initiatives and mechanisms targeting Africa.
Resolving protracted and inherited crises is a necessary precondition for any serious efforts to formulate a more effective international system. The most prominent example of that is the longest-standing crisis in the Middle East — the Palestinian question. The persistence of that question, without a just solution based on international resolutions that call for the establishment of the independent Palestinian State with East Jerusalem as its capital, means not only the continued plight of the Palestinian people but also the continued depletion of the capabilities and resources of the peoples of the Middle East.
I reiterate with a clear conscience what I have stated from this rostrum over the past few years — Arabs are open to the realization of a just and comprehensive peace, the Arab Peace Initiative is still valid and there remains an opportunity to launch a new phase in the Middle East.
However, we need bold decisions that restore the rights of the Palestinians and pave the way for a major change in the reality of the region and — I say this without exaggeration — the entire international system. Such decisions would lead to the establishment of a security and economic system in the Middle East that is based on peace, security, cooperation and common interests.
The adoption of comprehensive solutions to address the root causes of international problems is imperative for the success of the international multilateral system. That applies to the protracted crisis of the brotherly Libyan people, who suffer daily from the scourge of an armed conflict that must be stopped.
It is time to take a decisive stance to address the root causes of the Libyan crisis in a comprehensive manner by committing to the full implementation of all the provisions of the United Nations action plan adopted by the Security Council in October 2017 and by addressing the grave imbalance in the distribution of wealth and power, as well as the lack of public oversight by the Libyan people’s elected representatives over political and economic decision-making. We also need to work on unifying all national institutions in order to save our brotherly neighbour from the ensuing chaos triggered by militias and prevent the intervention of external actors in Libya.
Just as it is imperative to find a comprehensive solution to the Libyan crisis, a political solution in Syria has also become an urgent need. We can no longer afford to waste time and continue in the vicious cycle that Syria has been enduring for eight years. While Egypt welcomes the announcement of the formation of a constitutional committee, we nevertheless call for the immediate commencement of its work without delay as a fundamental step towards the realization of a comprehensive political settlement, in accordance with Security Council resolution 2254 (2015). That would lead to safeguarding the unity and territorial integrity of Syria and the cohesion of its institutions, and would put an end to the bloodshed while totally eliminating terrorism.
The same logic applies to the protracted crisis in Yemen. It is time to take a decisive stance to end the crisis there by implementing a political solution based on the well-known parameters. We need to end foreign interventions by non-Arab regional parties that seek to curtail Arab national security. We also need to address the unprecedented threats facing the Arabian Gulf region, including threats to navigation, as well as the recent attacks on oil installations in the sisterly Kingdom of Saudi Arabia.
The principle of addressing matters comprehensively also applies to one of the most daunting challenges of our time — terrorism. Egypt has persistently called for a comprehensive approach to combating terrorism based on the necessity of confronting all terrorist organizations, without exception. In that regard, I stress the need for all to fully comply with the relevant Security Council resolutions and hold accountable those who support terrorism — whether by providing them with funding, weapons, safe havens or media platforms — in addition to those involved in facilitating the movement and travel of terrorists.
From this rostrum, I reiterate Egypt’s readiness, in the light of its extensive counter-terrorism experience, to intensify its cooperation with friendly countries and the United Nations, especially with regard to countering the ideology of terrorism. I stress the importance in that regard of implementing Security Council resolution 2354 (2017), on the implementation of the comprehensive international framework to counter terrorist narratives, which was adopted on the basis of an Egyptian initiative to uphold the values of tolerance and the renewal of religious discourse.
The Security Council must work seriously and resolutely to address the imbalance in its composition and the shortcomings of its decision-making process. We must ensure a just and balanced representation in the Council. We must work to rectify the historical injustice to which our African continent has been subjected. I reiterate our commitment to the common African position based on the Ezulwini Consensus and the Sirte Declaration, and I call upon the Assembly to adopt that just position within the framework of the relevant governmental negotiations.
For decades, Egypt has sought to strengthen and deepen the bonds of cooperation with its brotherly Nile basin countries, with which it enjoys excellent relations. As a testament to its keenness to further the wellbeing of the sisterly peoples of the Nile basin, Egypt has expressed its understanding regarding Ethiopia’s first steps towards construction of the Renaissance Dam, despite the fact that Ethiopia did not conduct the necessary studies on the effects of that huge project to ensure that no harm befalls the water interests of downstream countries, including Egypt.
Yet Egypt took the initiative to propose the Agreement on Declaration of Principles on the Grand Ethiopian Renaissance Dam, which was signed in Khartoum on 23 March 2015, initiating a four-year negotiation process to reach an agreement governing the process of filling and operating the Renaissance Dam. Unfortunately, those negotiations have not yielded the desired results.
Nevertheless, Egypt still hopes for an agreement that will secure the common interests of the peoples of the Blue Nile in Ethiopia, the Sudan and Egypt. The continued impasse in the negotiations on the Renaissance Dam will have negative repercussions for the stability and development of the region in general, and of Egypt in particular.
While we recognize Ethiopia’s right to development, for Egypt the water of the Nile is a matter of life and existence, which places a great responsibility on the international community to play a constructive role in urging all parties to demonstrate flexibility in order to achieve a mutually satisfactory agreement.
In conclusion, Egypt’s message today comes in the form of a call for the pursuit of peace, a call to action for the benefit of humankind, a call for cooperation and mutual understanding, a call for the achievement of sustainable development and the promotion and protection of human rights, and a call for the realization of what is the ideal path for the benefit of the international community.
May God help us for the good of all our peoples. Peace and God’s mercy and blessing be upon those present.
